 

 

 

DUBLIN DIVISION

 

ABE B. I-lOLMES, )
Plaintiff, §
v. § CV 318-026
MR. I-IALLETT, Correctional Ofi`lcer, and §
MR. MOSLEY, Correctional Offlcer, )
Defendants. §
0 R D E R

Ai"lei‘ a careful, de novo review oi` the file, the Coul‘l concurs With the Magistrate
Judge’s chort and Recommendation, to Which no objections have been filed. Accordingly,
the Coui't AI)OP'I`S the Report and Recommendation of the Magistrate Judge as its opinion
and DEN]ES Plaintifi`s motion fo ~ ault. (Doc. no. 36.)

SO ORDERED this § day ofFebruary, 2019, at Augusta, Georgia

   

 

UNITED sT E`s'DISTRlCT JUDGE//

 

